Citation Nr: 0404008	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-15 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant, and R. G.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran had verified active service from November 1944 to 
February 1945, from March 1945 to April 1945, and from June 
1945 to August 1945.  The appellant is the veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to service 
connection for the cause of the veteran's death.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  



REMAND

The veteran died in August 2002.  The death certificate notes 
the cause of death as metastatic carcinoma of the esophagus.  
The appellant in this action is seeking entitlement to 
service connection for the cause of the veteran's death.  The 
appellant contends that the veteran was exposed to asbestos 
during his military service with the Merchant Marines.  In 
support of her claim, she has submitted statements from the 
veteran's private physician indicating an etiological link 
between the veteran's esophageal cancer and exposure to 
asbestos during military service.  Additionally, R. G. 
testified that the veteran mentioned being in the engine room 
while aboard ships (Transcript, page 9).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  The VA Manual 21-1, Part 
VI, para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Part (a), in 
essence, acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx, and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).  Also noted is 
the increased risk of bronchial cancer in individuals who 
smoke cigarettes and have had prior asbestos exposure.  

VA Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  It is noted 
that the latent period varies from 10 to 45 or more years 
between first exposure and development of the disease.  Also 
of significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease). 

VA Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information pertinent to the veteran.  See also 
VAOPGCPREC 4-2000 (April 13, 2000), published at 65 Fed. Reg. 
33422 (2000); Ashford v. Brown, 10 Vet. App. 120, 123-124 
(1997).

A review of the record reflects that the RO has not made a 
specific determination that the veteran was not exposed to 
any asbestos.  The January 2003 rating decision states only 
that studies indicate a comparable position of radioman in 
the Navy had minimal likelihood of exposure to asbestos.  The 
Board also notes that the record reflects military documents 
indicating service in addition to that which has been 
verified by the RO; specifically, service in 1946 and 1947.  
Copies of documents submitted prior to the veteran's death 
indicate the various ships on which the veteran served during 
active duty.  Additionally, the veteran reported in an August 
2002 statement that he was not confined to the radio room 
while on board ships, but that he spent a great deal of time 
throughout the ship.  At the November 2003 Board hearing, R. 
G. testified that while talking to the veteran about a 
hearing loss claim, the veteran reported spending time in the 
engine room while on board ships.  Finally, as previously 
noted, the appellant has submitted a medical opinion linking 
the cause of the veteran's death to asbestos exposure.  In 
light of the aforementioned state of the record, the Board 
concludes that additional development of the record is 
necessary to enable the Board to reach a final determination 
of the appellant's claim.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should attempt to obtain the 
veteran's complete service personnel 
records and associate them with the 
claims folder.  The RO should also review 
the service documents submitted by the 
veteran prior to his death and attempt to 
verify all periods of active service, 
including any service in 1946 and 1947.  

2.  Once all available military records 
have been obtained and associated with 
the claims folder, the RO should review 
the appellant's claim in accordance with 
the VA Manual 21-1, Part VI, para. 
7.21(d) (October 3, 1997). 

3.  If it is determined that there was 
exposure to asbestos during the veteran's 
military service, the RO should request a 
VA medical opinion from an appropriate 
specialist.  The veteran's claims file 
must be made available to the examiner.  
Based on a review of the claims file, the 
examiner is requested to offer an opinion 
as to whether the cause of the veteran's 
death is at least as likely as not 
related to asbestos exposure during the 
veteran's period of active service.  A 
complete rationale for any opinion 
expressed should be provided.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and her 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



